t cc no united_states tax_court james f davis and dorothy a davis petitioners v commissioner of internal revenue respondent docket no filed date ps assigned to s their right to receive a portion of each of certain future annual lottery payments in exchange for a lump-sum payment to them by s of dollar_figure held s paid ps a lump-sum amount for the right to receive certain future ordinary_income held further ps’ right to receive certain future annual lottery payments does not constitute a capital_asset within the meaning of sec_1221 i r c held further the dollar_figure that ps received from s is ordinary_income donald j gary jr for petitioners thomas j fernandez for respondent -- - opinion chiechi judge respondent determined a deficiency in petitioners’ federal_income_tax tax for in the amount of dollar_figure we must determine whether the amount that petitioners received in exchange for the assignment of their right to receive a portion of certain future annual lottery payments is ordinary_income or capital_gain we hold that that amount is ordinary_income background this case was submitted fully stipulated the facts that have been stipulated are so found except as stated herein petitioners resided in lake arrowhead california at the time they filed the petition on date petitioner james f davis mr davis won dollar_figure in the california state lottery’s on-line lotto game lottery pursuant to certain rules and regulations governing ‘petitioners paid and claimed as basis dollar_figure in legal fees in connection with the assignment in question assignment cost in the notice_of_deficiency notice issued to petitioners for their taxable_year respondent disallowed the assignment cost as basis but determined that cost to be a miscellaneous itemized_deduction in the petition petitioners contested respondent’s determination in the notice with respect to the assignment cost on brief petitioners make no arguments or contentions with respect to that cost we conclude that peti- tioners have abandoned contesting respondent’s determination in the notice with respect to the assignment cost see 91_tc_524 ndollar_figure the california state lottery csl in effect during mr davis became entitled upon winning the lottery to receive the dollar_figure in equal annual payments of dollar_figure annual lottery payments less certain tax withholding at the time that mr davis won the lottery csl did not offer to any lottery winner the option to elect to receive a single lump-sum payment of the lottery prize ’ on date csl sent mr davis a letter which stated inter alia this letter certifies that on date you won dollar_figure sic the california state lottery’s on- line lotto game you have already received your first payment of dollar_figure less for federal tax withhold-- ing in addition you will receive nineteen subsequent annual payments of dollar_figure each as near as possible to the anniversary of the day on which you won your prize dollar_figure please maintain this letter for your permanent record in accordance with internal_revenue_service regula- the parties stipulated that both petitioners won the lot- tery that stipulation is not accurate on date mr davis won the lottery and sometime thereafter he assigned the right to receive the annual lottery payments to himself and his spouse petitioner dorothy a davis ms davis as cotrustees of james and dorothy davis family_trust dated date davis family_trust mr davis and ms davis took all subsequent actions with respect to the annual lottery payments discussed herein in their capacity as cotrustees of that trust they apparently have taken and continue to take the position which respondent does not dispute that all income of davis family_trust is includable in their income thus as discussed below petitioners reported in their tax_return for the taxable_year that they received a the dollar_figure payment at issue and b the dollar_figure annual lottery payment that they were entitled to receive for that year and respondent determined that petitioners have a deficiency for that year q4e- tions all payments are subject_to appropriate federal tax withholdings deductions authorized by california statutes if such are appropriate will also be made your rights under this agreement cannot be assigned but all remaining rights do become a part of your estate this document is not negotiable on date at a time when petitioners were entitled to receive future annual lottery payments of dollar_figure less certain tax withholding during the years through petitioners and singer asset finance company llc singer entered into an agreement pursuant to which in exchange for a lump-sum payment to petitioners by singer of dollar_figure peti- tioners assigned to singer their right to receive a portion ie dollar_figure less certain tax withholding of each of of the future annual lottery payments that they were entitled to receive during the years through we shall refer to the foregoing assignment as petitioners’ assignment petition- ers thus assigned to singer the portions of those future annual lottery payments at a discount of dollar_figure ie dollar_figure total of future annual payments of dollar_figure less dollar_figure total of the amount that singer paid to petitioners after petitioners’ assignment petitioners were entitled to receive from csl for each of the years through only dollar_figure -for convenience and consistent with the parties’ stipula- tions we shall hereinafter refer to petitioners and not to petitioners as cotrustees of davis family_trust see discus-- sion supra note - less certain tax withholding of each of the dollar_figure future annual lottery payments less certain tax withholding to which they had been entitled prior to that assignment after that assignment csl was to pay the balance of each of those future annual lottery payments ie dollar_figure less certain tax with- holding to singer at all relevant times the laws of the state of california precluded a lottery winner from assigning such person’s right to receive future annual lottery payments without obtaining califor- nia superior court approval on or about date peti- tioners and singer filed with the california superior court for the county of sacramento sacramento county superior court a joint petition for an order approving voluntary assignment of lottery winnings on date sacramento county superior court issued an order approving petitioners’ assignment singer issued to petitioners form 1099-b proceeds from broker and barter_exchange transactions form 1099-b for that form 1099-b showed gross_proceeds from the sale of stocks bonds etc in the amount of dollar_figure csl issued to petitioners form w-2g certain gambling winnings form w-2g for that form w-2g showed gross winnings from state lottery of dollar_figure and tax withheld of dollar_figure on date petitioners signed form_1040 u s -- - individual_income_tax_return for their taxable_year peti- tioners’ joint_return in petitioners’ joint_return they reported petitioners’ assignment as a sale of a capital_asset held for more than year a sale price of dollar_figure a cost_basis of dollar_figure and long-term_capital_gain of dollar_figure in that return petitioners also reported as ordinary_income the dollar_figure payment that they received in from csl in the notice that respondent issued to petitioners with respect to their taxable_year respondent determined inter alia the following b it is determined that you petitioners received the amount of dollar_figure from singer asset finance company for the tax_year ended date in payment of assignment of rights to future lottery payments from the state of california this amount is determined to be ordinary_income because rights to future annual lottery payments do not meet the defini- tion of a capital_asset according to the provisions of the internal_revenue_code therefore income is in- creased dollar_figure for the year discussion the parties agree that an amount received as a lottery prize constitutes ordinary_income the parties’ dispute is over whether the dollar_figure that petitioners received in exchange for petitioners’ assignment is ordinary_income or capital_gain ’ our resolution of the issue presented does not depend on who has the burden_of_proof in this case on brief respondent represents that an issue similar to the one presented here is pending in certain other courts see continued - jj - resolution of that dispute depends on whether petitioners’ right to receive future annual lottery payments constitutes a capital_asset within the meaning of sec_1221 sec_1221 defines the term capital_asset as follows sec_1221 capital_asset defined for purposes of this subtitle the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- stock_in_trade of the taxpayer or other_property of a kind which would properly be in- cluded in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business property used in his trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in his trade_or_business a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by-- a a taxpayer whose personal efforts created such property b in the case of a letter memorandum or similar_property a taxpayer for whom such property was prepared or produced or continued united_states v maginnis no holding that the amount that for the taxpayer’s assignment receive certain future annual income o1-368-ki d or date the taxpayer received in exchange to a third party of his right to lottery payments is ordinary all section references are to the internal_revenue_code in effect for the year at issue c a taxpayer in whose hands the basis of such property is determined for purposes of determining gain from a sale_or_exchange in whole or part by reference to the basis of such property in the hands of a taxpayer described in subparagraph a or b accounts or notes receivable acquired in the ordinary course of trade_or_business for ser- vices rendered or from the sale of property de- scribed in paragraph a publication of the united_states gov- ernment including the congressional record which is received from the united_states government or any agency thereof other than by purchase at the price at which it is offered for sale to the pub- lic and which is held by-- a a taxpayer who so received such publication or b a taxpayer in whose hands the basis of such publication is determined for pur- poses of determining gain from a sale_or_exchange in whole or in part by reference to the basis of such publication in the hands of a taxpayer described in subparagraph a petitioners contend that their right to receive future annual lottery payments constitutes property held by them and that such property meets the definition of the term capital_asset in sec_1221 respondent acknowledges that petition- ers’ right to receive future annual lottery payments is property in the ordinary sense of the word however respondent contends that such right does not gualify as a capital_asset within the meaning of sec_1221 according to respondent the dollar_figure ‘the parties agree that at all relevant times petitioners were cash_basis taxpayers --- - that petitioners received from singer constitutes ordinary_income because petitioners received that amount in exchange for their future right to receive ordinary_income in support of petitioners’ position that the dollar_figure that they received from singer constitutes capital_gain petitioners rely on 485_us_212 in support of respondent’s position that that amount constitutes ordinary_income respondent relies on the principle established in the following cases 313_us_28 356_us_260 364_us_130 and 381_us_54 petitioners concede that before the supreme court of the united_states supreme court decided ark best corp v commis-- sioner supra the line of cases on which respondent relies would have precluded characterizing petitioners’ right to receive future annual lottery payments as a capital_asset within the meaning of sec_1221 however according to petitioners ark best corp effectively overruled that line of cases and requires the result in the instant case that they advocate respondent disputes petitioners’ reading of ark best corp v commissioner supra we agree with respondent’s reading of ark best corp v -- - commissioner supra in fact we have previously concluded that ark best corp in no way affected the viability of the principle established in the line of cases on which respondent relies see 112_tc_209 revd on another issue 262_f3d_851 9th cir fnma v commissioner 100_tc_541 ndollar_figure ’ we based that conclusion on footnote of the supreme court’s opinion in ark best corp which states petitioner ark best corp mistakenly relies on cases in which this court in narrowly applying the general definition of capital_asset has construed ‘capital asset’ to exclude property representing income items or accretions to the value of a capital_asset themselves properly attributable to income even though these items are property in the broad sense of the word 381_us_54 see eg 364_us_130 capital_asset does not include compensation awarded taxpayer that repre- sented fair rental value of its facilities commis-- sioner v p g lake inc 356_us_260 capi- tal asset does not include proceeds from sale of oil_payment rights 313_us_28 capital_asset does not include payment to lessor for cancellation of unexpired portion of a lease this line of cases based on the premise that sec_1221 property does not include claims or rights to ordinary_income has no application in the present context petitioner sold capital stock not a claim to ordinary_income ark best corp v commissioner supra pincite n we have reviewed hort v commissioner supra commissioner v p g lake inc supra commissioner v gillette motor 'see also wachner v commissioner tcmemo_1995_88 clark v commissioner tcmemo_1994_278 transp inc supra and united_states v midland-ross corp supra and certain of their progeny on which respondent relies as the supreme court stated in commissioner v gillette motor transp inc supra pincite while a capital_asset is defined in sec_117 a of the internal_revenue_code_of_1939 as property held by the taxpayer it 1s evident that not every- thing which can be called property in the ordinary sense and which is outside the statutory exclusions gualifies as a capital_asset petitioners assigned to singer their right to receive a portion of certain future annual lottery payments in exchange for petitioners’ assignment petitioners received the discounted value ie dollar_figure of certain ordinary_income which they otherwise would have received during the years through we hold that singer paid petitioners dollar_figure for the right to receive such future ordinary_income and not for an increase in the value of income-producing property ’ we further hold that s‘h g 566_f2d_1115 9th cir affg tcmemo_1976_331 454_f2d_1120 8th cir 324_f2d_56 5th cir it is well established that the purpose for capital-gains treatment is to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial period of time and thus to ameliorate the hardship of taxation of the entire gain in one year 364_us_130 citing 287_us_103 petitioners’ right to receive future annual lottery payments does not constitute a capital_asset within the meaning of sec_1221 and that the dollar_figure that petitioners received from singer is ordinary_income and not capital_gain see united_states v midland-ross corp u s pincite commissioner v gillette motor transp inc u s pincite commissioner v p g lake inc u s pincite hort v commissioner u s pincite we have considered all of petitioners’ arguments and conten- tions that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
